DAVISON,' Justice.
Except for the amount of the verdict and judgment and the identity of the land involved and of the defendants, the instant case presents generally the same issues as were in cause number 36485, Western Farmers Electric Cooperative v.
*732Yates, 288 P.2d 723. However, the case at bar does not involve exceptional damage to an isolated field as did the Yates case, supra, and consequentially the verdict was materially less. The testimony of the different witnesses as to the amount of damage varied widely, ranging from amounts considerably below the amount of the judgment to amounts considerably above the same. The clear weight of the evidence, however, amply supported the verdict of the jury and the judgment of the court based thereon.
The same reasoning and rule? of law being here controlling, the opinion in said cause number'36485 is adopted as the-opinion herein.
Judgment affirmed.
' JOHNSON, C. J., WILLIAMS, V. C. J., and WELCH; CORN, BLACKBIRD and JACKSON, JJ., concur.
HALLEY, J., dissents.